Citation Nr: 1231133	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-07 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a circulatory disorder of the right leg diagnosed as an angiospasm of the right lower extremity arterial system.


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to April 1955.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Columbia, South Carolina.  In a December 2010 decision, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals of Veteran's Claims (Court).  In a March 2012 memorandum decision, the Court remanded the case to the Board and it has now been returned to the Board.

The Veteran testified before the undersigned Veterans Law Judge at an August 2006 hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the March 2012 memorandum decision, the Court found that VA did not comply with its duty to assist the claimant by ensuring all service treatment records were available in the record or by notifying the Veteran of its inability to obtain those records.  Therefore, a new attempt should be made to determine if any additional service treatment records exist.

The Court also found the VA examinations that were relied upon by the Board to be inadequate.  The Court determined that the VA examiner's finding that the angiospasm diagnosed in service was not a chronic disorder was insufficient evidence upon which to base a determination that the Veteran's preexisting circulatory problem was not aggravated by service.  The Court observed that the appropriate question is whether a disease of the circulatory system was aggravated by service, not whether an angiospasm was aggravated by service.  Therefore, a new VA examination is necessary in order to determine whether the Veteran had any circulatory disorder that was aggravated during military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must take all appropriate steps to ensure that all of the Veteran's service treatment records are associated with the claims file, including all documents related to an in-service hospitalization in February 1955.  If no additional service treatment records are found after all reasonable attempts to obtain them are exhausted, a formal finding of unavailability should be made and the Veteran should be notified of VA's inability to locate the records.  In so doing the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO must afford the Veteran a new VA examination to determine the relationship of his current right leg condition to service.  The claims folder, a copy of this remand, and access to Virtual VA must be provided to the examiner prior to any examination.  The examiner should then provide answers to the following questions:

(a)  Does the Veteran currently have a right leg circulatory disorder that is a residual of, or otherwise related to, the "disease of the circulatory system- angiospasm" that was noted in service?

(b)  Did any disease of the circulatory system noted in service clearly and unmistakably (obviously and manifestly) predate the Veteran's service?

(c)  Was any disease of the circulatory system aggravated beyond its normal progression by or during the Veteran's service?

(d)  Did the February 1955 hospitalization in service result from the natural progression of the disease, or is the fact that the appellant was hospitalized evidence that the disorder was aggravated inservice?

The examiner must provide a complete rationale for his or her conclusions.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

3.  The Veteran must be advised that the failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the above is completed, the claim on appeal must be readjudicated.  If the benefit sought remains denied, the RO/AMC must issue an appropriate supplemental statement of the case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


